UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1624



GERALDINE SARAN,

                                              Plaintiff - Appellant,

          versus


FRANCIS J. HARVEY, Secretary of the Army,

                                              Defendant - Appellee,

          and


LES BROWNLEE, Acting Secretary, Department of
the Army; FRED E. ELAM, Major General, UNITED
STATES ARMY, Ret., individually and in his
official capacity; CHANDLER P. ROBBINS, III,
Colonel,    UNITED    STATES   ARMY,    Ret.,
individually and in his official capacity,

                                                        Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:05-cv-00727-GBL)


Submitted: September 26, 2006             Decided: September 28, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Geraldine Saran, Appellant Pro Se. Steven Michael Ranieri, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Geraldine Saran appeals the district court’s order and

final judgment granting Secretary of the Army Francis J. Harvey’s

motion to dismiss for failing to state a claim and for summary

judgment.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.    See Saran v. Harvey, No. 1:05-cv-00727-GBL (E.D.

Va., filed Apr. 17, 2006; entered Apr. 19, 2006).       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -